DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 40 20 933 A1, of which a copy of the German document with a machine translation was provided with the Information Disclosure Statement dated January 16, 2019.
Regarding independent claim 1, DE ‘933 discloses a core shooting machine for producing sand cores by a process of shooting a core sand mixture into at least one cavity of a core box (page 2 of machine translation; and Figure), in which the core shooting machine comprises the following structural features (also refer to the annotated Figure of DE ‘933 below):
a source of compressed air (8) configured to be applied at an adjustable pressure that is an adjustable process condition;
a shooting head (1) fluidically coupled to the source of compressed air (8) by at least one conduit (7), wherein the shooting head (1) is configured for containing an amount of a core sand mixture, resulting in a filling degree of the shooting head (1);
an electronically controlled shot valve (9) provided in the at least one conduit (7); and
a computing device (14) and computer-aided controller (11) associated with the core shooting machine and being configured to be informed of several process conditions, including adjustable process conditions of the process.
DE ‘933 does not explicitly disclose the newly amended limitation of a computing device having a stored simulation process for adjusting process conditions.
However, it would have been obvious to one of ordinary skill in the art to include a stored simulation process for adjusting process conditions, since DE ‘933 has a computing device that can easily incorporate any type of software, in order to further improve the simulation process.


    PNG
    media_image1.png
    678
    624
    media_image1.png
    Greyscale



Regarding claims 4 and 5, the computing device (14) and computer-aided controller (11) in the core shooting machine of DE ‘933 can operate with a mathematical-physical model and simplified representation of the process.
Regarding claim 6, the computing device (14) and computer-aided controller (11) are connected to the electronically controlled shot valve (9), and therefore one of the one or more process conditions, namely a length of opening time for the electronically controlled shot valve (9), is met.
Regarding claim 7, the core shooting machine of DE ‘933 can take into account the interdependencies between the core shooting machine and a cavity (5) set by the model to compute according to the process conditions.
Regarding claim 8, the computing device (14) and computer-aided controller (11) are in data connection with the core shooting machine.
Regarding claim 9, a pressure gauge/sensor (18) that detects pressure and the filling degree of the shooting head (1) is coupled to the computing device (14) and computer-aided controller (11).
Regarding claim 10, the computing device (14) and computer-aided controller (11) are capable of being set to provide an optimal value for the pressure and/or the filling degree.

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on April 5, 2021.  The amendments to independent claim 1 overcome the prior 35 USC 102(a)(1) rejection in view of DE 40 20 933 A1.  However, a new 35 USC 103 rejection is applied in above section 4 in view of the amendments.  Claims 11-26 remain withdrawn from consideration as drawn to non-elected inventions.  Claims 1-10 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the newly underlined portions addressing the applicants’ amendments to independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 30, 2021